Citation Nr: 0902792	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bert Fish Medical Center on 
January 13, 2006.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to August 
1979.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman's 
Badge, Distinguished Flying Cross, and Air Medal with V 
device. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 determination by the VA 
Medical Center in Gainesville, Florida.

Although the veteran has appointed the Georgia Department of 
Veterans Service as his representative, he moved to Florida 
over three years ago. In this regard, the Board notes that VA 
Form 646 has not been associated with the claims folder.


FINDINGS OF FACT

1. On January 13, 2006, the veteran was treated for a left 
ankle ulcer at Bert Fish Medical Center emergency room. 

2.  The veteran is service connected, in pertinent part, for 
diabetes mellitus, and for left lower extremity peripheral 
neuropathy.  He also is service connected for multiple other 
disorders which, in combination, are permanently and totally 
disabling.  

3.  VA payment or reimbursement of the costs of the January 
13, 2006 care for a left ankle ulcer provided by Bert Fish 
Medical Center emergency room was not authorized prior to the 
veteran's undergoing that treatment and an application was 
not made to VA within 72 hours after the hour of admission 
for authorization.

4. The treatment at Bert Fish Medical Center on January 13, 
2006 was not for a medical emergency.



CONCLUSION OF LAW

The claim for payment or reimbursement of expenses associated 
with unauthorized medical care provided at Bert Fish Medical 
Center on January 13, 2006, is without legal merit. 38 
U.S.C.A. §§ 1703, 1725, 1728, (West 2002 and Supp. 2008); 
38 C.F.R. §§ 17.52, 17.120, 17.130, 17.1000, 17.1002 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the veteran in 
the development of a claim for VA benefits. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  However, such duty is not applicable to claims filed 
in association with Chapter 71 of Title 38 of the United 
States Code, VA's duties to notify and to assist the veteran 
are not applicable to this claim.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Nevertheless, after reviewing the 
record, the Board finds that all relevant evidence necessary 
for the equitable disposition of the appeal has been obtained 
and that additional efforts to notify or assist the veteran 
in the development of this case are not required.  
Accordingly, the Board will proceed to the merits of the 
appeal.

Analysis

The veteran contends that on Friday, January 13, 2006, he 
sustained a left ankle wound.  He states that a landscaping 
timber fell on the ankle, while he was riding his bicycle.  
He also states that the wound required immediate treatment 
but that no VA facilities were reasonably available.  He 
reports that he, therefore, sought treatment in the emergency 
room Bert Fish Medical Center.  Accordingly, he maintains 
that he was in an emergency situation and that the associated 
costs should be reimbursed by VA.

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim.  Accordingly, the appeal will be denied.

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  38 U.S.C.A §§ 
1703, 1728; 38 C.F.R. § 17.52.  

The admission of a veteran to a non-VA hospital at VA's 
expense must be authorized in advance. 38 C.F.R. § 17.54.  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  Id.

In this case, there is no evidence that the veteran obtained 
prior authorization or authorization within 72 hours for 
payment of the private medical services provided by Bert Fish 
Medical Center on January 13, 2006.  Accordingly, the Board 
must conclude that prior authorization for those services was 
not obtained pursuant to 38 C.F.R. § 17.54, and that payment 
is not warranted for expenses incurred in conjunction with 
that treatment under 38 U.S.C.A. § 1703. 

Reimbursement or payment for expenses not previously 
authorized may be made under the provisions of 38 U.S.C.A. § 
1728 and its enabling regulations, 38 C.F.R. §§ 17.52, 
17.120.  The reimbursement of unauthorized medical expenses 
is also potentially available under 38 U.S.C.A. § 1725 and 
its enabling regulations 38 C.F.R. §§ 17.1000-1008.  In 
either case, the veteran must meet all of the criteria in 
order to prevail.  See 38 C.F.R. §§ 17.102, 17.120; Zimick v. 
West, 11 Vet. App. 45, 49 (1998).  

A common thread running through the applicable law and 
regulations is that the services for which reimbursement is 
sought be provided in emergency situations.  Under 
38 U.S.C.A. §§ 1725 and 1728, a medical emergency is of such 
nature that delay in seeking immediate medical attention 
would be hazardous to life or health. 38 U.S.C.A. § 
1728(a)(1); 38 C.F.R. § 17.120(b).

Under 38 U.S.C.A. § 1725, a claim for payment or 
reimbursement for the initial evaluation and treatment must 
be for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part).  38 U.S.C.A. § 1725(f)(1)(B); 38 C.F.R. § 
17.1002(b). 

Because of the totality of the foregoing circumstances, the 
veteran maintains that the costs associated with his 
treatment at Bert Fish Medical Center should be reimbursed by 
VA.  He reports that as a diabetic, he was prone to infection 
and feared that the wound sustained on January 13, 2006, 
could become infected and result in the loss of his leg.  He 
states that his treating physician at VA had told him that 
such situations he had to go to the nearest emergency room 
for medical treatment. Therefore, he went for emergency 
treatment at Bert Fish Medical Center.  Thus, the threshold 
question for consideration is whether the non-VA hospital 
care was rendered in a medical emergency of such nature that 
delay would have been hazardous to the veteran's life or 
health.

The veteran is service connected, in pertinent part, for 
diabetes mellitus, and left lower extremity peripheral 
neuropathy.  He also is service connected for multiple other 
disorders which, in combination, are permanently and totally 
disabling.  Hence, the treatment provided was for a disorder 
associated with a service connected disorder. 

Still, the veteran's contentions notwithstanding, the 
evidence of record shows that he went to the emergency room 
at Bert Fish Medical Center for a sore on his left ankle.  
The emergency physician record makes no mention of a bicycle 
accident or a landscaping timber or the fact that the sore on 
the veteran's left ankle was traumatic in nature.  The record 
shows that he did not require an ambulance to go to the 
medical center; and in fact, there is no evidence to suggest 
that he required any assistance in that regard.  Indeed, the 
record includes the examiner's comment that the appellant 
"noticed" the ulcer that evening, implying that the 
claimant did not seek immediate medical attention after being 
struck.

When he arrived at Bert Fish Medical Center, the veteran was 
reportedly alert and oriented, and his mood and affect were 
normal.  He was in no acute distress and the sore was 
characterized as a shallow ulcer on his medial left ankle, 
measuring one centimeter across.  Although there was mild 
surrounding erythema, he was not in severe pain.  Rather, the 
area was described as nontender and there was no drainage or 
evidence of bleeding.  In addition to the ulcer on his left 
ankle, the veteran had a healing ulcer on his left 
metatarsophalangeal joint with an associated trace of edema.  
There was no evidence that it required treatment, let alone 
emergent treatment.  In any event, the left ankle ulcer was 
cleansed and dressed, and the veteran was prescribed 
medication.  He was discharged to home that same day, and it 
was noted that his condition had improved. 

In light of the nonacute symptoms and lack of distress at the 
time of the veteran's emergency room visit, it is unclear why 
he could not wait until Monday, January 16, 2006, to seek 
medical treatment from VA.  While the veteran suggests that 
his VA doctor's admonitions had encouraged him to seek 
medical treatment in an emergency, the foregoing evidence 
does not show that his health was in serious jeopardy or that 
there was serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  Rather, his 
condition on January 13, 2006 was such that a prudent 
layperson, possessing an average knowledge of health and 
medicine, could not reasonably expect that a delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  Therefore, the Board finds that the veteran was 
not in an emergency situation.  Accordingly, the veteran 
cannot meet the criteria for the reimbursement of 
unauthorized medical expenses. In so finding, the Board need 
not consider any of the other criteria set forth in the 
applicable law and regulations.  The appeal must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
expenses for medical care received at Bert Fish Medical 
Center on January 13, 2006, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


